DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.

Response to Amendment
The amendment dated 6/8/2021 has been considered and entered into the record.  New claims 10 and 11 have been added.  Claims 1–11 are pending, while claim 9 remains withdrawn from consideration.  Claims 1–8, 10, and 11 are examined below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/8/2021, with respect to the rejection(s) of claim(s) 1–8 under U.S.C. §§ 102(a)(1), 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 101745271 B).
Yang discloses a compound photocatalysis antimicrobial coating air filter material comprising titanium oxide and copper-nickel alloy nanoparticles.  Yang abstract, Summary of the Invention.  The antimicrobial coating may further comprise a binder.  Id. claims.


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Takayoshi (EP 0 937 398 A1).  Yang fails to teach the use of silver as an antimicrobial metal.
Takayoshi discloses an antibacterial and deodorant material comprising a mixture of silver and copper alloy nanoparticles and titanium oxide nanoparticles.  Takayoshi abstract.  The antibacterial and deodorant nanoparticles may be included in a binding resin.  Id.  ¶ 26.
It would have been obvious to one of ordinary skill in the art to have replaced the copper with silver in the Yang alloy nanoparticles as both materials provide the same antimicrobial effect.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Yasushi (WO 2014/141812 A1).  Yang fails to teach or suggest a volume-based 50% cumulative distribution size (D50) of from 5 to 100 nm or a member having the deodorizing/antibacterial/antifungal agent on a surface thereof.
Yasushi teaches a photocatalytic titanium oxide nanoparticle comprising copper demonstrating antibacterial and antiviral effect.  Yasushi abstract.  The nanoparticles have a 50% cumulative particle diameter (D50), as measured by dynamic light scattering, of from 5 to 200 nm.  Id. The nanoparticles may be incorporated into a film used to coat the outermost surface of an item to impart antibacterial and antiviral properties.  Id. claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the nanoparticles of Yang with the diameter taught Yasushi and incorporated them into the outer surface of an item to impart antibacterial and antiviral properties to the item.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 6 above, and further in view of Sakamoto (US 6,121,298).  Yang fails to teach or suggest the use of a silicon compound-based binder.
Sakamoto teaches an antibacterial and mildew-proofing organopolysiloxane (silicon-compound based) composition comprising silver.  Sakamoto abstract.  The composition is superior in antibacterial, mildew resistance, and weatherability due to the combined properties of silver and organopolysiloxane.  Id.
The ordinarily skilled artisan would have found it obvious to have used organopolysiloxane as the binding resin in Yang to provide superior weatherability.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Miyafuji (US 6,313,064 B1).  Yang fails to teach an alloy containing at least one antibacterial/antifungal metal and at least one metal other than a metal that increases antibacterial/antifungal properties.
Miyafuji teaches a copper alloy comprising titanium and other materials to form particles that exhibit antibacterial and sterilizing effects.  Miyafuji abstract.  The copper alloy may further contain metals such as Mg, Al, P, Ca, Cr, Mn, Fe, Co, and Sn to improve mechanical property or corrosion resistance of the copper alloy.  Miyafuji at 4:50–55.  
The ordinarily skilled artisan would have found it obvious to have added one of the metals (e.g., Mg, Al, P, Ca, Cr, Mn, Fe, Co, and Sn) taught in Miyafuji to the alloy nanoparticles in Yang to improve the mechanical or corrosion properties of the nanoparticles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786